Citation Nr: 0122913	
Decision Date: 09/20/01    Archive Date: 09/24/01

DOCKET NO.  00-19 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for post traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1963 to 
October 1966.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from a May 2000 rating action of 
the Muskogee, Oklahoma Regional Office (RO) of the Department 
of Veterans Affairs (VA). 


REMAND

In a September 1993 rating action, the RO denied the 
veteran's original claim of entitlement to service connection 
for post traumatic stress disorder (PTSD).  The veteran was 
notified of that decision, however, no appeal was filed and 
that decision is now final. 38 U.S.C.A. § 7105(c) (West 
1991).  In the September 1993 rating decision the RO found 
that the veteran had been diagnosed with PTSD, however, the 
claim was denied because no reasonably supportive evidence of 
an in-service stressor was shown.  The veteran submitted 
additional treatment records in March, May and November 2000.  
However, the RO continued the denial of the veteran because 
of the lack of a verifiable stressor.

Pursuant to the Veterans Claims Assistance Act of 2000, 
codified at 38 U.S.C.A. § 5103A (West Supp. 2001); see also 
66 Fed.Reg. 45620 (Aug. 29, 2001), VA is required to make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim under a law 
administered by VA.

In addition, an application is incomplete if VA is put on 
notice of the likely existence of competent medical evidence 
that would, if true, be relevant to, indeed, necessary for, a 
full and fair adjudication of an appellant's claim.  
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  This analysis 
applies equally to applications to reopen previously denied 
claims of service connection.  See Graves v. Brown, 8 Vet. 
App. 522, 525 (1996).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy."  See 38 U.S.C.A. § 1154(b) 
(West 1991); 38 C.F.R. § 3.304(f) (2000).  Participation in 
combat, a determination that is to be made on a case by case 
basis, requires that the veteran have personally participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality.  See 
VAOPGCPREC 12-99 (1999), 65 Fed. Reg. 6258 (2000).  If VA 
determines the veteran engaged in combat with the enemy and 
his alleged stressor is combat-related, then his lay 
testimony or statement is accepted as conclusive evidence of 
the stressor's occurrence and no further development or 
corroborative evidence is required - provided that such 
testimony is found to be "satisfactory," i.e., credible and 
consistent with circumstances, conditions or hardships of 
service.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).  
If, however, VA determines either that the veteran did not 
engage in combat with the enemy or that he did engage in 
combat, but that the alleged stressor is not combat related, 
then his lay testimony, in and of itself, is not sufficient 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain evidence that corroborate 
his testimony or statements.  See Cohen v. Brown, 10 Vet. 
App. 128, 145 (1997).

In the present case, the veteran submitted a letter dated 
July 1993, wherein he identifies a firefight that occurred on 
July 11, 1966.  He identified his unit as B Battery, 2nd 
Battalion, 35th Artillery, Quanloc (Xuan Loc), South Vietnam, 
and also described an incident during which his unit was 
ambushed, pinned down, and suffered two deaths.  However, no 
dates or further identifying information was provided with 
respect to the second incident.  

At VA examination dated August 1993 the veteran recalled 
being ambushed several times while on patrol.  He recalled 
one time when he was on guard duty and the base camp came 
under attack.  He operated a 50 caliber machine gun at that 
time firing at and killing many enemy.  No dates, location or 
further information was provided by the veteran.

In a Comprehensive Military History Worksheet and a Veteran 
Center Intake form submitted, the veteran details further 
incidents of combat without reference to date or locations.  
At the Travel Board Hearing in June 2001 the veteran 
described a firefight that occurred on July 11, 1966 at the 
Xuan Lai camp.  Significantly, the claims file does not show 
that the RO has attempted to contact U.S. Armed Services 
Center for Research of Unit Records (USASCRUR) to confirm the 
veteran's alleged stressors.  As stressor confirmation may 
lie in the records held by the U.S. Government, further 
development is in order under the VCAA.

"In cases where available records do not provide objective 
or supportive evidence of the alleged in-service stressor, it 
is necessary to develop for this evidence."  Patton v. West, 
12 Vet. App. 272, 278 (1999) (quoting Adjudication Procedure 
Manual [hereinafter Manual] M21-1, Part III, 5.14(b)(3)).  
The Manual provisions provide that in cases where 
confirmation of an alleged stressor is at issue, development 
should include an inquiry to USASCRUR or the Army.

Proper development of this case under the VCAA must, 
therefore, include development of the veteran's stressors, 
including inquiries to those government sources, such as 
USASCRUR, that may be able to corroborate the veteran's 
asserted stressors.

Therefore, the case is REMANDED for the following action:

1.  The RO should contact the veteran, 
and request that he identify any 
additional VA or government medical 
records relating to treatment of post 
traumatic stress which have not been made 
part of his claims folder.  After 
securing any necessary release, the RO 
should attempt to obtain copies of all 
records from the identified government 
treatment sources.  If, after making 
reasonable efforts to obtain the named 
government records the RO is unable to 
secure same, the RO must notify the 
appellant and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  The 
RO is reminded that under 38 U.S.C.A. 
§ 5103A continued and repeated efforts to 
secure government records are required 
until such efforts are shown to be 
futile.  The appellant must then be given 
an opportunity to respond.

2.  The RO should contact the veteran and 
his representative and request a 
comprehensive statement containing as 
much detail as possible regarding all 
alleged in-service stressors.  The 
veteran's statement should include such 
detail as the dates (within 7 days), 
precise locations, and an itemized 
description of events, exact units 
involved, names of casualties, and 
identifying information concerning any 
other individuals involved in the events, 
including their names, ranks, unit 
assignments, and any other identifying 
details.

The veteran is hereby advised that this 
information is necessary to obtain 
supportive evidence of the stressful 
events he claims to have experienced, and 
he must be as specific as possible 
because without such details a complete 
search for verifying information may be 
impeded.  He is advised to submit any 
verifying information that he can 
regarding the stressors he claims to have 
experienced in service.  He is further 
advised that failure to respond may 
result in adverse action.

3.  Regardless of the veteran's response, 
or lack thereof, the RO should prepare a 
summary of all claimed stressors 
reported, to include those stressors 
discussed in previous written statements 
and medical records.  The RO should 
contact all appropriate government 
organizations in order to try and verify 
the claimed stressors.  This summary, 
along with the veteran's appropriate 
personnel records, and any additional 
information received pursuant to this 
remand, should be sent to the U.S. Armed 
Services Center for Research of Unit 
Records (USASCRUR), 7798 Cissna Road, 
Suite 101, Springfield, Virginia 22150-
3197, in an attempt to verify the claimed 
stressors reported by the veteran.  The 
USASCRUR should be requested to provide 
any information available which might 
corroborate the veteran's alleged 
stressors.  If USASCRUR is unable to 
provide the specific information 
requested, they should be asked to direct 
the RO to any additional appropriate 
sources.  If, after making reasonable 
efforts to obtain the information 
requested, the RO must notify the veteran 
and (a) briefly explain the efforts that 
the RO made to obtain the information; 
and (b) describe any further action to be 
taken by the RO with respect to the 
claim.  The veteran must then be given an 
opportunity to respond.

4. Following the above, the RO must make 
a specific determination, based upon the 
complete record, as to whether the 
veteran "engaged in combat with the 
enemy."  If so, the RO should accept the 
veteran's lay testimony -- in the absence 
of evidence to the contrary and as long 
as it is credible and consistent with the 
circumstances of service -- as conclusive 
evidence of the occurrence of the 
stressor.  If the RO determines that the 
evidence does not show that the veteran 
"engaged in combat with the enemy," the 
RO should consider all credible 
supporting evidence developed to show 
whether the evidence is sufficient to 
establish the occurrence of a verified 
stressor. 

5.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed. 

6.  Following completion of the 
foregoing, the RO should again review the 
veteran's claim.  If any benefit sought 
on appeal remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



